Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 16/209,040 for a SYNCHRONIZED MONITOR MOUNT AND DESK HEIGHT ADJUSTMENT SYSTEM, filed on 12/4/2018.  This correspondence is in response to applicant’s response dated 8/31/2021.  Claims 1-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenny (U.S. Pub. 2012/0085267).
Regarding claim 12, Kenny teaches a height adjustment system, comprising: a first drive assembly (8, 9, 11, 12) operable to adjust a height of an adjustable desk frame (2); a second drive assembly (22, 23) operable to adjust a viewing height of an adjustable monitor mount (21, 25); and a controller (100) communicatively coupled to the first drive assembly and to the second drive assembly to synchronize activation of the first drive assembly and the second drive assembly ([0101]) in order to adjust the viewing height of the monitor mount and the height of the desk to the desired position, but does not teach that an adjustment of the height of the desk frame causes a corresponding adjustment of the viewing height of the monitor mount and an adjustment of the viewing height of the monitor mount causes a corresponding adjustment of the height of the desk.  Kenny, however, teaches that the viewing height for the monitor mount and the height of the desk may be preset according to user preferred height parameters in order to automatically adjust to accommodate the requirements of individual users [[0105-0106, 0113]).  It would have been obvious, therefore, to one of ordinary skill in the art, before the effective filing date of the claimed invention, wherein after the controller performs its comparisons and calculations then an adjustment of the height of the desk frame causes a corresponding adjustment of the viewing height of the monitor mount and an adjustment of the viewing height of the monitor mount causes a corresponding adjustment of the height of the desk in order to automatically achieve the correct positioning of the height adjustment system according to the predefined user settings depending on the current positioning of the monitor mount and desk.
Regarding claim 13, Kenny teaches the system of claim 12, wherein the controller is in communication with the first drive assembly through one of a wired connection or a wireless connection.

Regarding claim 15, Kenny teaches the system of claim 12, wherein: the first drive assembly comprises at least one of an electric motor (9), an electronically controlled hydraulic cylinder, or an electronically controlled gas spring; and the second drive assembly comprises at least one of an electric motor, an electronically controlled hydraulic cylinder, or an electronically controlled gas spring (pneumatic linear actuator ([0093]).
Regarding claim 16, Kenny teaches the system of claim 12, wherein the monitor mount includes a telescoping arm (21).
Regarding claim 17, Kenny teaches the system of claim 16, wherein the second drive assembly controls a length of the telescoping arm.
Regarding claim 18, Kenny teaches the system of claim 12, wherein the monitor mount comprises a display mounting interface (24).
Regarding claim 19, Kenny teaches the system of claim 12, wherein: the desk frame is a freestanding desk frame (Fig. 1); the first drive assembly is coupled to the desk frame to control the height of the desk frame; and the second drive assembly is coupled to the monitor mount to control the viewing height of the monitor mount.
Regarding claim 22, Kenny teaches the system of claim 12, wherein: the desk frame is a sit stand converter workstation desk frame (up/down arrangement allows for sit/stand conversion); the first drive assembly is coupled to the desk frame to control the height of the desk frame; and the second drive assembly is coupled to the monitor mount to control the viewing height of the monitor mount.
Allowable Subject Matter
Claims 1-11 are allowed.
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-19 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        December 6, 2021